REASONS FOR ALLOWANCE
This notice of allowability is issued in response to the amendment and request for continued examination filed February 24, 2022. By that amendment, claims 5-24 were amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022, has been entered.
 Allowable Subject Matter
Claims 5-24 are allowed.
Reasons for Allowability
The following is an examiner’s statement of reasons for allowance: No prior art reference teaches all of the limitations of the instant claims; and no combination of prior art references provides a reasonable rationale to argue obviousness of all of the claimed limitations. In particular, the shape of the clamping structure is distinct from the prior art, particularly when taken in combination with the other claimed structures of the device. 
The most relevant prior art discovered was to Chiarizzio et al. (US 4,601,289) and NPL Innomed. These references both were distinct from the claimed invention in that the clamping ends are not designed to grasp a bottom surface of the trunnion as required in claim 5. Additionally, Chiarizzio is a rasp or trial inserter, as opposed to the claimed extractor. It was noted that Chiarizzio includes structures which configure it for driving rather than extracting (such as structure 112). The only extraction capability disclosed is in relation to removal of a trial or rasp. In discussions with applicant, applicant stated on the record that trials and rasps are much easier to withdraw from a bone than are implants due to size/shape of the trial/rasp and due to lack of bony ingrowth into a trial. The Lafosse NPL reference was provided to provide evidence for the amount of force required to extract an implant in which bony growth is present, such that the Lafosse grasping structure which does not grasp the bottom surface of the trunnion will be insufficient for the task of extracting an implant. 
Examiner found much prior art which is designed for grasping the stem of the femoral implant, rather than the trunnion portion. The most relevant of these references was to the NPL reference demonstrating the McReynolds driver extractor (Shulka Hip). The device is best seen at p. 13 of the reference, but the device is incapable of grasping a femoral stem trunnion in the claimed manner (e.g. at claim 5, section (c)iii) and does not include the claimed clamping structure features or capabilities. Intended use of the Shulka Hip device is demonstrated in the Stryker Rejuvenate reference at fig. 19 of p. 14. It is clear that this device is not configured for grasping a trunnion of a femoral implant. 
Other references are found which demonstrate grasping of a trunnion of a femoral implant, but none of these devices have the same claimed clamping structure, or claimed actuation portions of the device. The most relevant of these are to Kimsey (US 4,993,410) and Mueller (US 20147/0207123 A1). Neither of these references includes the actuation structure of the claimed device or the claimed clamping structures, nor is there any particular reason to modify these devices to include each and every one of the claimed structures. 
Finally, Examiner researched in other related areas of pullers, clamps, and pliers which have actuation structures similar to those claimed. None of these devices includes the claimed clamping structure capabilities or structural details. Additionally, there was no reasonable rationale to modify these devices to arrive at the claimed invention. The most relevant of these devices reviewed by Examiner are noted on the attached Notice of References cited 892. 
There being no reference which teaches all of the claimed elements, or rendering the claimed elements obvious, the claims are considered allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID W BATES/Primary Examiner, Art Unit 3799